Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62993447 (filed 03/23/2020) and is a continuation in part of 16945531 (filed 07/31/2020), which claims priority from provisional application 62881834 (filed 08/01/2019).

Double Patenting
Claims 1-16, 29, and 31-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17188944.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, claim 1 of copending Application No. 17188944 is substantially identical to the invention as claim 1 of the instant application.
Regarding claim 2, claim 2 of copending Application No. 17188944 is directed to the same invention as claim 2 of the instant application.
Regarding claim 3, claim 3 of copending Application No. 17188944 is directed to the same invention as claim 3 of the instant application.
Regarding claim 4, claim 4 of copending Application No. 17188944 is directed to the same invention as claim 4 of the instant application.
Regarding claim 5, claim 5 of copending Application No. 17188944 is directed to the same invention as claim 5 of the instant application.
Regarding claim 6, claim 6 of copending Application No. 17188944 is directed to the same invention as claim 6 of the instant application.
Regarding claim 7, claim 7 of copending Application No. 17188944 is directed to the same invention as claim 7 of the instant application.
Regarding claim 8, claim 8 of copending Application No. 17188944 is directed to the same invention as claim 8 of the instant application.
Regarding claim 9, claim 9 of copending Application No. 17188944 is directed to the same invention as claim 9 of the instant application.
Regarding claim 10, claim 10 of copending Application No. 17188944 is directed to the same invention as claim 10 of the instant application.
Regarding claim 11, claim 11 of copending Application No. 17188944 is directed to the same invention as claim 11 of the instant application.
Regarding claim 12, claim 12 of copending Application No. 17188944 is directed to the same invention as claim 12 of the instant application.
Regarding claim 13, claim 13 of copending Application No. 17188944 is directed to the same invention as claim 13 of the instant application.
Regarding claim 14, claim 14 of copending Application No. 17188944 is directed to the same invention as claim 14 of the instant application.
Regarding claim 15, claim 15 of copending Application No. 17188944 is directed to the same invention as claim 15 of the instant application.
Regarding claim 16, claim 16 of copending Application No. 17188944 is directed to the same invention as claim 16 of the instant application.
Regarding claims 29, 31, 32, 33, 34, 35, 36, 37, and 38, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 above, respectively, except each of these claims is in apparatus claim format.
Regarding claim 39, this claim is rejected for the same reasoning as claim 1 above, except this claim is in computer-readable medium claim format.
Regarding claim 40, this claim is rejected for the same reasoning as claim 1 above, except this claim is in apparatus claim format.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465